Exhibit 2.1 - Agreement and Plan of Merger dated as of June 25, 2009 by and between United Financial Bancorp, Inc. and CNB Financial Corp. AGREEMENT AND PLAN OF MERGER DATED AS OF JUNE 25, 2009 BY AND BETWEEN UNITED FINANCIAL BANCORP, INC. AND CNB FINANCIAL CORP. TABLE OF CONTENTS Page No. Introductory Statement 1 ARTICLE I Definitions 1 ARTICLE II The Merger 6 2.1 The Merger 6 2.2 Closing 6 2.3 Effective Time 6 2.4 Effects of the Merger. 7 2.5 Effect on Outstanding Shares of CNB Financial Common Stock 7 2.6 Election and Proration Procedures 7 2.7 Exchange Procedures 10 2.8 Effect on Outstanding Shares of United Financial Bancorp Common Stock 12 2.9 Directors of Surviving Corporation After Effective Time 12 2.10 Certificate of Incorporation and Bylaws 13 2.11 Treatment of Stock Options and Warrants 13 2.12 Dissenters’ Rights 14 2.13 Bank Merger 14 2.14 Alternative Structure 15 2.15 Absence of Control 15 ARTICLE III Representations and Warranties 15 3.1 Disclosure Letters 15 3.2 Representations and Warranties of CNB Financial 15 3.3 Representations and Warranties of United Financial Bancorp 32 ARTICLE IV Conduct Pending the Merger 44 4.1 Forbearances by CNB Financial 44 4.2 Forbearances by United Financial Bancorp 48 ARTICLE V Covenants 48 5.1 Acquisition Proposals 48 5.2 Advice of Changes 50 5.3 Access and Information 50 5.4 Applications; Consents 51 5.5 Anti-takeover Provisions 52 5.6 Additional Agreements 52 5.7 Publicity 52 5.8 CNB Financial Shareholder Meeting 52 5.9 Registration of United Financial Bancorp Common Stock 53 5.10 Notification of Certain Matters 54 5.11 Employee Benefit Matters 55 5.12 Indemnification 56 5.13 Section 16 Matters 57 5.14 Board of Directors 58 5.15 Funds Availability 58 5.16 CNB Financial Loan Participations 58 5.17 Berkshire Hills Bancorp Termination Fee 59 ARTICLE VI Conditions to Consummation 59 6.1 Conditions to Each Party’s Obligations 59 6.2 Conditions to the Obligations of United Financial Bancorp 60 6.3 Conditions to the Obligations of CNB Financial 61 ARTICLE VII Termination 61 7.1 Termination 61 7.2 Termination Fee 62 7.3 Effect of Termination 63 ARTICLE VIII Certain Other Matters 63 8.1 Interpretation 63 8.2 Survival 64 8.3 Waiver; Amendment 64 8.4 Counterparts 64 8.5 Governing Law 64 8.6 Expenses 64 8.7 Notices 64 8.8 Entire Agreement; etc. 65 8.9 Successors and Assigns; Assignment 65 8.10 Specific Performance 65 EXHIBITS Exhibit A Form of Voting Agreement Exhibit B Plan of Bank Merger ii Agreement and Plan of Merger This is an Agreement and Plan of Merger, dated as of the 25th day of June, 2009 (“Agreement”), by and between
